Exhibit 10.1

 

CROSSTEX ENERGY GP, LLC

LONG-TERM INCENTIVE PLAN

(As Amended and Restated on May 9, 2013)

 

Section 1.                                          Purpose of the Plan.

 

The Crosstex Energy GP, LLC Long-Term Incentive Plan (the “Plan”) is intended to
promote the interests of Crosstex Energy, L.P., a Delaware limited partnership
(the “Partnership”), by providing to employees, consultants and independent
contractors of Crosstex Energy GP, LLC (the “Company”) and its Affiliates and
non-employee directors of the Company, who perform services for the Partnership,
incentive compensation awards for superior performance that are based on Units.
The Plan is also contemplated to enhance the ability of the Company and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Partnership and to encourage them to
devote their best efforts to the business of the Partnership, thereby advancing
the interests of the Partnership and its partners.

 

Section 2.                                          Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option or Restricted Incentive Unit granted under the Plan, and
shall include any tandem DERs granted with respect to an Award of Restricted
Incentive Units, it being understood that tandem DERs shall not be granted with
respect to an Award of Options.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, except as otherwise provided in an Award agreement,
(i) Participant has failed to perform the duties assigned to him and such
failure has continued for thirty (30) days following delivery by the Company of
written notice to Participant of such failure, (ii) Participant has been
convicted of a felony or misdemeanor involving moral turpitude,
(iii) Participant has engaged in acts or omissions against the Company
constituting dishonesty, breach of fiduciary obligation, or intentional
wrongdoing or misfeasance, (iv) Participant has acted intentionally or in bad
faith in a manner that results in a material detriment to the assets, business
or prospects of the Company, or (v) Participant has breached any obligation
under the Plan or Award agreement.

 

“Change in Control” means: (a) the consummation of a merger or consolidation of
the Company with or into another entity or any other transaction the result of
which is that any Person (other than Crosstex Energy, Inc., the Partnership or
any of their subsidiaries) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly,

 

--------------------------------------------------------------------------------


 

of 50% or more of the voting power of the outstanding equity interests of the
continuing or surviving entity; (b) the sale, transfer or other disposition of
all or substantially all of the Company’s or the Partnership’s assets; or (c) a
change in the composition of the Board as a result of which fewer than 50% of
the incumbent directors are directors who either (i) had been directors of the
Company on the date 12 months prior to the date of the event that may constitute
a Change in Control (the “original directors”) or (ii) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed to administer the Plan.

 

“DER” means a contingent right, granted in tandem with a specific Restricted
Incentive Unit, to receive an amount in cash equal to the cash distributions
made by the Partnership with respect to a Unit during the period such Restricted
Incentive Unit is outstanding.

 

“Director” means a “non-employee director” of the Company, as defined in
Rule 16b-3.

 

“Employee” means any employee of the Company or an Affiliate, as well as any
individual providing direct consulting or other contracting services to the
Company or any Affiliate, in each case as determined by the Committee.  Any
reference to employment or termination of employment shall include engagement as
a consultant or independent contractor or termination of such engagement, as
applicable.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Participant” means any Employee or Director granted an Award under the Plan.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award either remains subject to forfeiture or is
not exercisable by or payable to the Participant.

 

“Restricted Incentive Unit” means an Award that is valued by reference to a
Unit, which

 

2

--------------------------------------------------------------------------------


 

value may be paid to the Participant by delivery, as the Committee shall
determine, of cash, Units, or any combination thereof, and that has such
restrictions as the Committee, in its sole discretion, may impose.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance promulgated thereunder.

 

“Unit” means a Common Unit of the Partnership or any other securities or other
consideration into which a Common Unit of the Partnership is converted pursuant
to any capital reorganization, recapitalization, merger or other similar
transaction.

 

Section 3.                                          Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following, and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company (provided the Chief Executive Officer is a member of the
Board), subject to such limitations on such delegated powers and duties as the
Committee may impose, if any. Upon any such delegation all references in the
Plan to the “Committee,” other than in Section 7, shall be deemed to include the
Chief Executive Officer; provided, however, that such delegation shall not limit
the Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to himself,
a person who is an officer subject to Rule 16b-3 or a member of the Board.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant; (iii)
determine the number of Units to be covered by Awards; (iv) determine the terms
and conditions of any Award; (v) determine whether, to what extent, and under
what circumstances Awards may be settled, exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan (including any Award agreement); (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award.

 

3

--------------------------------------------------------------------------------


 

Section 4.                                          Units.

 

(a)                                 Units Available. Subject to adjustment as
provided in Section 4(c), the number of Units with respect to which Restricted
Incentive Units and Options may be granted under the Plan is 9,070,000.  If any
Option or Restricted Incentive Unit is forfeited or otherwise terminates or is
canceled without the delivery of Units, then the Units covered by such Award, to
the extent of such forfeiture, termination or cancellation, shall again be Units
with respect to which Options or Restricted Incentive Units may be granted, as
the case may be.

 

(b)                                 Sources of Units Deliverable Under Awards.
Any Units delivered pursuant to an Award shall consist, in whole or in part, of
Units acquired in the open market, from any Affiliate, the Partnership or any
other Person, or any combination of the foregoing, as determined by the
Committee in its discretion.

 

(c)                                  Adjustments. In the event that the
Committee determines that any distribution (whether in the form of cash, Units,
other securities, or other property), recapitalization, split, reverse split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Units or other securities of the Partnership,
issuance of warrants or other rights to purchase Units or other securities of
the Partnership, or other similar transaction or event affects the Units such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Units (or
other securities or property) with respect to which Awards may be granted under
the Plan, (ii) the number and type of Units (or other securities or property)
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any outstanding Award or, if deemed appropriate, make provision for a
cash payment to the holder of an outstanding Award; provided, that the number of
Units subject to any Award shall always be a whole number.

 

Section 5.                                          Eligibility.

 

Any Employee who performs services for the benefit of the Partnership or
Director shall be eligible to be designated a Participant and receive an Award
under the Plan.

 

Section 6.                                          Awards.

 

(a)                                 Options. The Committee shall have the
authority to determine the Employees and Directors to whom Options shall be
granted, the number of Units to be covered by each Option, the purchase price
therefor and the conditions and limitations applicable to the exercise of the
Option, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.

 

(i)                                     Exercise Price. The purchase price per
Unit purchasable under an Option shall be determined by the Committee at the
time the Option is granted and shall be no less than the Fair Market Value of a
Unit as of the date of grant.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Time and Method of Exercise. The Committee
shall determine the Restricted Period, i.e., the time or times at which an
Option may be exercised in whole or in part, which may include, without
limitation, accelerated vesting upon the achievement of specified performance
goals, and the method or methods by which payment of the exercise price with
respect thereto may be made or deemed to have been made, which unless otherwise
prohibited by applicable law, may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise through procedures
approved by the Company, by withholding from the issuance under the Option Units
otherwise deliverable thereunder, other securities or other property, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price.  The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the Plan or applicable law.

 

(iii)                               Term. Subject to earlier termination as
provided in the Award agreement or the Plan, each Option shall expire on the
tenth anniversary of its date of grant.

 

(iv)                              Forfeiture. Each Award agreement embodying the
Award of an Option shall set forth the extent to which Participant shall have
the right to exercise the Option following termination of the Participant’s
employment or service with the Company.  Such provisions shall be determined by
the Committee in its absolute discretion, need not be uniform among all Options
granted under the Plan and may reflect distinctions based on the reasons for
termination of employment or service.  In the event a Participant’s Award
agreement embodying the award of an Option does not set forth such termination
provisions, the following termination provisions shall apply with respect to
such Award.

 

(x)                                 Death, Disability or Retirement.  If the
employment or service of a Participant shall terminate by reason of death,
becoming disabled and qualified to receive benefits under the Company’s
long-term disability plan, or retirement with the approval of the Committee on
or after the Participant’s attainment of age 60, each outstanding Option held by
the Participant shall become vested and may be exercised until the expiration of
the term of such Option.

 

(y)                                 Other Termination.  If the employment or
service of a Participant shall terminate for any reason other than a reason set
forth in paragraph (x) above or paragraph (z) below, whether on a voluntary or
involuntary basis, each outstanding Option held by the Participant may be
exercised, to the extent then vested, until the earlier of thirty (30) days
after the date of such termination or the expiration of the term of such Option.

 

(z)                                  Termination for Cause.  Notwithstanding
paragraphs (x) and (y) above, if the employment or service of a Participant is
terminated for Cause, all outstanding Options held by the Participant shall
immediately be forfeited to the Company and no additional exercise period shall
be allowed, regardless of the vested status of the Option.

 

The Committee may, in its discretion, waive in whole or in part such forfeiture
with

 

5

--------------------------------------------------------------------------------


 

respect to a Participant’s Options.

 

(v)                                 Option Exchanges. Subject to Section 409A
and notwithstanding anything herein to the contrary, except in connection with a
corporate transaction involving the Company as provided in Section 4(c) of the
Plan (including, without limitation, any distribution, Unit split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of Units), the terms of outstanding
awards may not be amended to reduce the exercise price of outstanding Options or
cancel, exchange, substitute, buyout or surrender outstanding Options in
exchange for cash, other awards or Options with an exercise price that is less
than the exercise price of the original Options without unitholder approval.

 

(b)                                 Restricted Incentive Units. The Committee
shall have the authority to determine the Employees and Directors to whom
Restricted Incentive Units shall be granted, the number of Restricted Incentive
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Incentive Units may become vested or
forfeited, which may include, without limitation, the accelerated vesting upon
the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Awards, including
whether DERs are granted with respect to such Restricted Incentive Units.

 

(i)                                     DERs. To the extent provided by the
Committee, in its discretion, a grant of Restricted Incentive Units may include
a tandem DER grant, which may provide that such DERs shall be paid directly to
the Participant, be credited to a bookkeeping account (with or without interest
in the discretion of the Committee) subject to the same vesting restrictions as
the tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.  Notwithstanding the foregoing,
in no event shall a grant of Restricted Incentive Units include any right to
receive DER payments during the Restricted Period where the vesting of such
Restricted Incentive Unit is subject to the achievement of specified performance
goals.

 

(ii)                                  Forfeiture. Except as otherwise provided
in the terms of the Restricted Incentive Units grant, upon termination of a
Participant’s employment with the Company and its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all Restricted Incentive Units shall be forfeited by the
Participant.  The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Restricted Incentive Units.

 

(iii)                               Lapse of Restrictions. Upon or following the
vesting of each Restricted Incentive Unit, the Participant shall be entitled to
receive from the Company one Unit, subject to the provisions of Section 8(b).

 

(c)                                  General.

 

(i)                                     Awards May Be Granted Separately or
Together. Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under

 

6

--------------------------------------------------------------------------------


 

any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(ii)                                  Limits on Transfer of Awards.

 

(A)                               Except as provided in (C) below, each Option
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution.

 

(B)                               Except as provided in (C) below, no Award and
no right under any such Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

(C)                               To the extent specifically provided by the
Committee with respect to an Award grant, an Award may be transferred by a
Participant without consideration to immediate family members or related family
trusts, limited partnerships or similar entities or on such terms and conditions
as the Committee may from time to time establish. In addition, Awards may be
transferred by will and the laws of descent and distribution.

 

(iii)                               Term of Awards. The term of each Award shall
be for such period as may be determined by the Committee.

 

(iv)                              Unit Certificates. All certificates for Units
or other securities of the Partnership delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(v)                                 Consideration for Grants. Awards may be
granted for no cash consideration or for such consideration as the Committee
determines.

 

(vi)                              Delivery of Units or other Securities and
Payment by Participant of Consideration. Notwithstanding anything in the Plan or
any Award agreement to the contrary, delivery of Units pursuant to the exercise
or vesting of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company is not reasonably able to
obtain Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
agreement (including, without limitation, any exercise price or tax withholding)
is received by the

 

7

--------------------------------------------------------------------------------


 

Company.  Unless otherwise prohibited by applicable law, such payment may be
made by such method or methods and in such form or forms as the Committee shall
determine, including, without limitation, cash, other Awards, withholding of
Units, cashless- broker exercises with simultaneous sale, or any combination
thereof; provided that the combined value, as determined by the Committee, of
all cash and cash equivalents and the Fair Market Value of any such Units or
other property so tendered to the Company, as of the date of such tender, is at
least equal to the full amount required to be paid to the Company pursuant to
the Plan or the applicable Award agreement.

 

(vii)                           Change in Control. Upon a Change in Control, or
such period prior thereto as may be established by the Committee, all Awards
shall automatically vest and become payable or exercisable, as the case may be,
in full. In this regard, all Restricted Periods shall terminate and all
performance criteria, if any, shall be deemed to have been achieved at the
maximum level.  Notwithstanding the foregoing, payment of any Award subject to
Section 409A shall not be accelerated upon a Change of Control unless such
Change of Control qualifies as a “change in control event” within the meaning of
Treas. Reg. Section 1.409A-3(i)(5).  To the extent that an Option is not
exercised upon a Change in Control, the Committee may, in its discretion, cancel
such Award without payment or provide for a replacement grant with respect to
such property and on such terms as it deems appropriate.

 

Section 7.                                          Amendment and Termination.

 

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award agreement or in the Plan:

 

(a)                                 Amendments to the Plan. Except as required
the rules of the principal securities exchange on which the Units are traded and
subject to Section 7(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner, including increasing
the number of Units available for Awards under the Plan, without the consent of
any partner, Participant, other holder or beneficiary of an Award, or other
Person.

 

(b)                                 Amendments to Awards. Subject to
Section 7(a), the Committee may waive any conditions or rights under, amend any
terms of, or alter any Award theretofore granted, provided no change, other than
pursuant to Section 7(c), in any Award shall materially reduce the benefit to a
Participant without the consent of such Participant.

 

(c)                                  Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events. The Committee is hereby authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(c) of the Plan) affecting the
Partnership or the financial statements of the Partnership, or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

 

8

--------------------------------------------------------------------------------


 

Section 8.                                          General Provisions.

 

(a)                                 No Rights to Award. No Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants. The terms and conditions of Awards need
not be the same with respect to each recipient.

 

(b)                                 Withholding. The Company or any Affiliate is
authorized to withhold from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, other securities, Units that would otherwise be
issued pursuant to such Award or other property) of any applicable taxes payable
in respect of the grant of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Company or Affiliate
to satisfy its withholding obligations for the payment of such taxes.

 

(c)                                  No Right to Employment. The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company or any Affiliate or to remain on the Board, as
applicable. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award agreement.

 

(d)                                 Governing Law. The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware without
regard to its conflict of laws principles.

 

(e)                                  Severability. If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

(f)                                   Other Laws. The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer or such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

(g)                                  No Trust or Fund Created. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any participating
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any participating
Affiliate

 

9

--------------------------------------------------------------------------------


 

pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Company or any participating Affiliate.

 

(h)                                 No Fractional Units. No fractional Units
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Units or whether such
fractional Units or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(i)                                     Headings. Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

(j)                                    Facility Payment. Any amounts payable
hereunder to any person under legal disability or who, in the judgment of the
Committee, is unable to properly manage his financial affairs, may be paid to
the legal representative of such person, or may be applied for the benefit of
such person in any manner which the Committee may select, and the Company shall
be relieved of any further liability for payment of such amounts.

 

(k)                                 Gender and Number. Words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.

 

(l)                                     Section 409A. All Awards under this Plan
are intended either to be exempt from, or to comply with the requirements of
Section 409A, and this Plan and all Awards shall be interpreted and operated in
a manner consistent with that intention.  Notwithstanding anything in this Plan
to the contrary, if any Plan provision or Award under this Plan would result in
the imposition of an applicable tax under Section 409A, that Plan provision or
Award shall be reformed to avoid imposition of the applicable tax and no such
action shall be deemed to adversely affect the Participant’s rights to an Award.

 

Section 9.                                          Term of the Plan.

 

This amendment and restatement of the Plan shall be effective on the date of its
approval by the unitholders of the Partnership and shall continue until the date
10 years following such approval, the date terminated by the Board or the date
Units are no longer available for grants of Awards under the Plan, whichever
occurs first. However, unless otherwise expressly provided in the Plan or in an
applicable Award agreement, any Award granted prior to such termination, and the
authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

 

10

--------------------------------------------------------------------------------